Exhibit 10.7


    
SIXTH AMENDMENT dated as of March 12, 2019 between HONDA CANADA FINANCE INC., a
Canada corporation (the “Borrower”) and CANADIAN IMPERIAL BANK OF COMMERCE, as
administrative agent, for and on behalf of the Banks party to the Credit
Agreement (as defined below) (the “Administrative Agent”).
WHEREAS, the Borrower, the Banks, the Administrative Agent, and the other Agents
party thereto are party to a second amended and restated credit agreement dated
as of March 24, 2014 (as amended pursuant to an amendment dated as of June 30,
2014, a second amendment dated as of March 13, 2015, a third amendment dated as
of March 23, 2016, a fourth amendment dated as of March 23, 2017 and a fifth
amendment dated as of March 13, 2018, collectively, the “Credit Agreement”);
WHEREAS, pursuant to Section 2.11 of the Credit Agreement, the Borrower may
request that the Commitment Termination Date of a Class be extended by one year;
and
WHEREAS the Borrower has requested that (i) each of the Class A Commitment
Termination Date and the Class B Commitment Termination Date be extended and
(ii) the Credit Agreement be amended (x) to delete the specified notice period
for a request by the Borrower to extend the Commitment Termination Date of a
Class and (y) to change the method of determination of the Borrower’s Rating
Level, and the Lenders have agreed to each such extension and amendment.
NOW THEREFORE IT IS AGREED:
Section 1
Defined Terms.

Capitalized terms used in this Amendment and not otherwise defined have the
meanings specified in the Credit Agreement.
Section 2
Amendments.

(1)
Section 1.1 of the Credit Agreement is hereby amended as follows:

(a)
The definition of “Tranche A Commitment Termination Date” is hereby amended by
deleting “March 24, 2019” and replacing it with “March 25, 2020”; and

(b)
The definition of “Tranche B Commitment Termination Date” is hereby amended by
deleting “March 24, 2023” and replacing it with “March 25, 2024”.

(c)
The definition of “Borrower’s Debt Ratings” is hereby deleted and replaced with
the following:

“    “Borrower’s Debt Ratings” shall mean the ratings of the Index Debt of the
Borrower assigned by Moody’s, S&P and DBRS. If such ratings correspond to two or
more different rating levels of such Index Debt, the Borrower’s Debt Ratings
shall be determined based on the highest of the three ratings of such Index Debt
assigned by Moody’s, S&P and DBRS; provided that, if more than one rating level
separates the highest and the lowest of such ratings, then the Borrower’s Debt
Ratings shall be determined based on the Borrower’s Debt Ratings of such Index
Debt that is one rating level lower than the highest of such three ratings. If
any of Moody’s, S&P or DBRS shall not have in effect a rating of the Index Debt
of the Borrower, then the Borrower’s Debt Ratings shall be determined based on
the rating of such Index Debt provided by the balance of such rating agencies
(or rating agency) providing such a rating; provided that, if such ratings
provided by the balance of such rating agencies fall within more than one rating
level, the Borrower’s Debt Ratings of such Index Debt shall be


 

--------------------------------------------------------------------------------

- 2 -




determined based on the higher rating or, if more than one rating level
separates the two ratings, then the Borrower’s Debt Ratings shall be determined
based on the Borrower’s Debt Ratings of such Index Debt that is one level lower
than the higher of the two ratings; provided further, that, if no rating of the
Borrower’s Index Debt is so available, then the applicable Borrower’s Rating
Level shall be level 5.”
(2)
Section 2.11(a) of the Credit Agreement is hereby deleted and replaced with the
following:

“(a)    The Borrower may, by notice once a year to the Administrative Agent in
substantially the form of Exhibit “J” hereto, request that the then existing
Commitment Termination Date of a Class (as applicable, the “Existing Commitment
Termination Date”) be extended to a date which is one year after the Existing
Commitment Termination Date of such Class (as applicable, the “New Commitment
Termination Date”). The Administrative Agent shall promptly, but in any event
within three (3) Business Days, advise each Bank of the applicable Class (the
“Extension Class Banks”) of such request. Each Extension Class Bank shall
consider such request and may elect to extend or not to extend in its sole and
independent discretion and may, at its option, conduct a full credit evaluation
of the Borrower in considering such request. If the Borrower requests that both
Commitment Termination Dates be extended, each Extension Class Bank shall agree
to either extend both of its Commitments or decline to extend both of its
Commitments. Each Extension Class Bank agreeing to any such extension (each an
“Extending Class Bank”) shall notify the Administrative Agent thereof (which
shall notify the Borrower) on or prior to the date which is 30 days after the
date the Administrative Agent has advised the Extension Class Banks of such
request to extend the Existing Commitment Termination Date of the applicable
Class (or if such 30th day is not a Business Day, then such notice may also be
given on the next succeeding Business Day) (the “Consent Date”). Each Extension
Class Bank that determines not to extend such Existing Commitment Termination
Date (a “Non-Extending Bank”) shall notify the Administrative Agent (which shall
notify the Borrower) of such fact promptly after such determination (but in any
event no later than the Consent Date). Any Extension Class Bank that does not
advise the Administrative Agent on or before the Consent Date shall be deemed to
be a Non-Extending Bank.”
(3)
Section 8.4 of the Credit Agreement is hereby amended by deleting each reference
to “March 31, 2017” and replacing it with “March 31, 2018”.

Section 3
Representations and Warranties.

To induce the Administrative Agent to enter into this Amendment, the Borrower
represents and warrants to the Administrative Agent and the Banks as follows,
which representations and warranties shall survive the execution and delivery
hereof:
(a)
The Borrower is duly organized and validly existing as a corporation under the
laws of Canada;

(b)
The execution, delivery and performance of this Amendment has been duly
authorized by the Borrower by all necessary corporation action. This Amendment
has been duly executed and delivered by the Borrower and constitutes a legal,
valid and binding obligation of the Borrower enforceable in accordance with its
terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights in general and by general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law;

(c)
The execution, delivery and performance of this Amendment by the Borrower and
the fulfillment of the terms hereof do not conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default



 

--------------------------------------------------------------------------------

- 3 -




under, any indenture, agreement or other instrument to which the Borrower is a
party or by which it is bound; nor result in or require the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement or other instrument; nor violate any law or, to the
best of its knowledge, any order, rule or regulation applicable to the Borrower
of any Governmental Authority having jurisdiction over the Borrower or its
properties; which breach, default, conflict, Lien or violation would have a
Material Adverse Effect; and
(d)
The Credit Agreement, as amended pursuant hereto, remains in full force and
effect, unamended, and is enforceable against the Borrower in accordance with
its terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights in general and by general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law.

Section 4
Reference to and Effect on the Credit Agreement.

Upon this Amendment becoming effective, each reference in the Credit Agreement
to “this Agreement” and each reference to the Credit Agreement in the other
Credit Documents and any and all other agreements, documents and instruments
delivered by any of the Banks, the Administrative Agent, the Credit Parties or
any other Person shall mean and be a reference to the Credit Agreement as
amended by this Amendment. Except as specifically amended by this Amendment, the
Credit Agreement shall remain in full force and effect.
Section 5
Costs and Expenses.

The Borrower agrees to reimburse the Administrative Agent and the Banks for all
reasonable fees, costs and expenses, including the reasonable fees, costs and
expenses of counsel to the Administrative Agent, in connection with this
Amendment and the other documents executed in connection herewith.
Section 6
Effectiveness.

This Amendment shall become effective upon the following conditions precedent
being satisfied:
(a)
duly executed signature pages for this Amendment signed by the Borrower and the
Administrative Agent shall have been delivered to the Administrative Agent;

(b)
the Administrative Agent shall have received an Officer's Certificate in form
and substance satisfactory to the Agent to the effect that since the date of the
most recent audited financial statements furnished to the Banks pursuant to
Section 9.1 of the Credit Agreement, there has occurred no material adverse
change in the business, operations, business prospects or financial condition of
the Borrower and its Subsidiaries, taken as a whole; as of the date of said
certificate, no Default has occurred or is continuing or will result from
extending each of the Commitment Termination Dates; and, as of the date of said
certificate, the representations and warranties made by the Borrower in Section
8 of the Credit Agreement (excluding Section 8.4(b)) are true and correct with
the same force and effect as if made on and as of such date (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all respects as of such earlier date);

(c)
the Administrative Agent shall have received, for the benefit of the Lenders, a
commitment fee equal to 0.03% of the Tranche A Commitments and 0.04% of the
Tranche B Commitments.



 

--------------------------------------------------------------------------------

- 4 -




Section 7
Governing Law.

This Amendment shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.
Section 8
Counterparts.

This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Amendment by signing any such counterpart. Delivery of
an executed counterpart of a signature page to this Amendment by telecopier or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.
Section 9
Severability; Headings Descriptive.

In case any provision in or obligation under this Amendment shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction shall not in any way be affected or
impaired thereby. The headings of the several Sections and subsections of this
Amendment are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Amendment.
[Signatures appear on the following page]




 

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the day and year first above written.
 
 
HONDA CANADA FINANCE INC., as Borrower
By:
/s/Tony Facciolo
 
Name: Tony Facciolo
 
Title: Vice President – Secretary &
                   Risk Management Officer
By:
/s/Harold Ladewig
 
Name: Harold Ladewig
 
Title: Vice President – Treasurer & Compliance Officer






 
 
CANADIAN IMPERIAL BANK OF COMMERCE, as Administrative Agent
By:
/s/Matthew Reis
 
Name: Matthew Reis
 
Title: Executive Director
By:
/s/Sushant Pathak
 
Name: Sushant Pathak
 
Title: Director






 
 
CANADIAN IMPERIAL BANK OF COMMERCE, as a Bank
By:
/s/Matthew Reis
 
Name: Matthew Reis
 
Title: Executive Director
By:
/s/Sushant Pathak
 
Name: Sushant Pathak
 
Title: Director




 
 
BANK OF MONTREAL, as a Bank
By:
/s/Matthew Brink
 
Name: Matthew Brink
 
Title: Vice President




 
 
ROYAL BANK OF CANADA, as a Bank
By:
/s/Chris Cowan
 
Name: Chris Cowan
 
Title: Authorized Signatory




 
 
THE TORONTO-DOMINION BANK, as a Bank
By:
/s/Linh Dang
 
Name: Linh Dang
 
Title: Authorized Signatory




 
 
MUFG BANK, LTD., CANADA BRANCH, as a Bank
By:
/s/Hiroyuki Sawano
 
Name: Hiroyuki Sawano
 
Title: Vice President




 
 
MIZUHO BANK LTD., CANADA BRANCH, as a Bank
By:
/s/Ryo Shimada
 
Name: Ryo Shimada
 
Title: Managing Director, Canada





Honda Sixth Amending Agreement – Signature Page